EXHIBIT 99.1 55 Union Boulevard, P.O. Box 269, Totowa, NJ07511-0269 (973) 942-1111Fax (973) 942-9816 www.greatercommunity.com FOR IMMEDIATE RELEASE Greater Community Bancorp (GFLS) Declares $0.145 Cash Dividend TOTOWA, NJ – March 19, 2008 – At its regular meeting on March 18, 2008, the Board of Directors of Greater Community Bancorp (“Company”) (Nasdaq: GFLS) declared a quarterly cash dividend of $0.145 per share on the Company’s common stock, payable April 30, 2008 to shareholders of record on April 18, 2008. Greater Community Bancorp is a financial holding company headquartered in Totowa, New Jersey. The Company operates sixteen full-service branches in the northern
